Citation Nr: 9925194	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  92-16 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel



INTRODUCTION

The veteran had active service from August 1975 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In April 1998, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development continued its denial of the 
veteran's increased ratings claims.  The case has returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's hypertension is productive of diastolic 
pressure predominantly 100 or more.

2.  The veteran's left knee arthritis is not productive of a 
limitation of flexion to 30 degrees, a limitation of 
extension to 15 degrees, instability, or subluxation.  


CONCLUSION OF LAW

1.  The criteria for an increased evaluation for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

2.  A disability rating higher than 10 percent for left knee 
arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A June 1994 VA hypertension examination report revealed that 
the veteran's blood pressure was 182/86 and 190/90.  
According to an April 1996 VA addendum the impression was 
that the veteran had essentially poorly controlled 
hypertension without end organ evidence of damage, a normal 
cardiac "CV ratio," an absence of proteinuria, and normal 
renal function.  The examiner also diagnosed moderately 
severe degenerative joint disease of the left knee with 
limitations with regard to functional activities such as 
prolonged standing, squatting, and x-ray noting findings 
consistent with moderate degenerative disease of the left 
knee.

According to an October 1997 VA hypertension examination 
report the veteran's blood pressure readings were 155/102 
reclining, 150/95 sitting, and 150/105 standing.  The 
diagnosis was essential hypertension.

In an October 1997 VA orthopedic examination, the veteran 
indicated that he had problems with his left knee.  Physical 
examination revealed that the veteran had an excellent gait 
with no limp.  He walked with a jaunty step.  He had no 
calluses, breakdown, or unusual shoe wear pattern.  There was 
a 13 centimeter scar of the medial aspect of the left patella 
and a four centimeter scar lateral to the patella.  Flexion 
of the left knee was to 120 degrees and extension to zero 
degrees.  The diagnosis was degenerative joint disease, post-
traumatic, of the left knee with slight functional loss due 
to pain.  Any weakened movement, excessive fatigability, or 
impaired ability to execute skilled movements smoothly and 
pain were minimal.  During flare-ups, pain could limit 
functional ability or when knee was used repeatedly over a 
period of time.  X-ray showed mild degenerative changes of 
the left knee.

A June 1998 VA hypertension examination report revealed that 
the veteran's blood pressure was elevated.  On examination, 
his blood pressure readings were 155/105 lying down, 145/100 
sitting, and 155/110 standing.  The diagnosis was essential, 
probably malignant, hypertension.

The veteran also underwent a VA orthopedic examination in 
June 1998.  He reported that, with respect to the left knee, 
he experienced pain, weakness, swelling, instability, and 
giving way.  He did not have any stiffness, heat or redness, 
locking, fatigability, or lack of endurance.  He took Indocin 
at times.  The veteran elaborated that his left knee would 
give way with overuse.  Rest was an alleviating factor.  The 
appellant felt that flare-ups of the left knee caused 10 to 
15 percent additional functional impairment.  Occasionally 
the left knee would interfere with his job at Sears 
Automotive, and he recently he had to take a whole day off.  
Physical examination revealed that the veteran's left knee 
range of motion would stop when the pain started.  There was 
no objective evidence of painful motion of the left knee.  
Furthermore, there was no edema, effusion, instability, 
weakness, tenderness, heat, abnormal movement, or guarding of 
movement.  He had a 5x1 centimeter scar on the later aspect 
of the left knee.  The left knee had flexion to 126 degrees, 
and extension to zero degrees.  The diagnosis was 
degenerative joint disease of the left knee with slight loss 
of function due to pain.  The examiner added that the knee 
was accountable for very little, if any, occupational 
impairment.  The examiner also concluded that it was not 
feasible to express additional degrees of limitation of 
motion during flare-ups, but the knee showed very little 
limitation of motion.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (1998).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Hypertension

Hypertension has been rated as 10 percent disabling since 
April 1990.  During the pendency of the veteran's appeal, the 
rating criteria for the code sections pertaining to 
hypertension were changed effective January 12, 1998. 62 Fed. 
Reg. 65219-24 (1997) (codified at 38 C.F.R. § 4.104).  The 
United States Court of Appeals for Veterans Claims has held, 
in Karnas v. Derwinski, 1 Vet. App. 308 (1991), that, when 
the law or regulations change after a claim has been filed 
but before the appeal process has been concluded, the version 
most favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  Therefore, the Board must consider 
the veteran's claim under both versions and whichever 
criteria is more favorable to the appellant will be applied.

Under the prior version of the rating schedule, hypertension 
was rated according to the degree of elevation of the 
diastolic blood pressure.  The rating schedule provided that 
diastolic pressure predominately over 100 would be rated as 
10 percent disabling; diastolic pressure predominately over 
110 would be rated at 20 percent; and diastolic pressure 
predominately over 120 would be rated at 40 percent.  
Further, when continuous medication was shown necessary for 
control of hypertension, with a history of diastolic blood 
pressure predominately over 100 or more, a minimum rating of 
10 percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

Under the revised criteria, hypertension is rated according 
to the degree of elevation of both the diastolic and systolic 
blood pressure readings.  A 10 percent disability rating is 
assigned when there is diastolic pressure predominately 100 
or more, or systolic pressure predominantly is 160 or more, 
or as the minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent disability 
rating requires diastolic pressure of predominately 110 or 
more, or systolic pressure predominately 200 or more; and a 
40 percent disability rating requires diastolic pressure of 
predominately 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1998).

After applying both the old and the new standards, as 
required under Karnas, the Board finds that the veteran's 
hypertension does not warrant an increase under either 
criteria.  In this respect, both the old and the new 
regulations for an increased rating require clinical evidence 
demonstrating a diastolic reading that is predominately 110 
or more.  The clinical evidence noted above, however, reveals 
only one such reading out of eight readings.  Moreover, there 
is no clinical evidence showing that the appellant's systolic 
pressure is predominately 200 or greater.  In view of the 
foregoing, an increased rating is not in order.

Left knee 


With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malalignment joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (1998).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The veteran's left knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5010.  Diagnostic 
Code 5010 provides that traumatic arthritis should be rated 
as degenerative arthritis.  Diagnostic Code 5003 provides 
that, when documented by x-rays, arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.  
Read together, Diagnostic Codes 5003 and 5010 and 38 C.F.R. § 
4.59 provide that painful motion due to traumatic arthritis, 
which is established by x-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991), Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is available for flexion of a leg limited to 45 
degrees; and a 20 percent evaluation is available where 
flexion is limited to 30 degrees.  Under Diagnostic Code 5261 
a 10 percent disability evaluation is available for extension 
of a leg limited to 10 degrees; and a 20 percent evaluation 
is available for extension of a leg limited to 15 degrees.  
38 C.F.R. § 4.71a.

In VAOPGCPREC 23- 97 (O.G.C. Prec. 23-97); 62 Fed.Reg. 63604 
(1997), the VA General Counsel determined that where, as in 
the instant case, a knee disorder is already rated under 
Diagnostic Code 5010-5003, a separate rating may be 
considered under Diagnostic Code 5257 where instability or 
subluxation is shown.  VA General Counsel precedent opinions 
are binding on the Board. 38 U.S.C.A. § 7104(c) (West 1991).

Under Diagnostic Code 5257, a 10 percent rating is 
appropriate when there is slight recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

With respect to a rating for painful limitation of motion due 
to arthritis the Board finds that a disability rating in 
excess of 10 percent is not warranted for the left knee for 
the following reasons.  On the most recent VA examination in 
June 1998, flexion of the left knee was greater than 30 
degrees.  Thus, a 20 percent rating is not warranted under 
Diagnostic Code 5260.  38 C.F.R. § 4.71a.  Similarly, given 
that the veteran has full extension of the left knee, a 
rating in excess of 10 percent would not be warranted under 
Diagnostic Code 5261.  With respect to contentions advanced 
as to 38 C.F.R. §§ 4.40 and 4.45, see DeLuca, 8 Vet. App. at 
204-5, the June 1998 VA examiner noted that there was no 
objective evidence of painful motion of the left knee.  
Later, the examiner diagnosed degenerative joint disease of 
the left knee with slight loss of function due to pain, 
noting that it was not feasible to express additional degrees 
of limitation of motion during flare-up, and that he had very 
little limitation of motion on examination.  The examiner 
further noted very little occupational impairment caused by 
the knee.  Thus, even considering 38 C.F.R. §§ 4.40 and 4.45, 
and the veteran's statements concerning functional loss due 
to pain, the Board finds that the limitation of left knee 
motion does not more nearly approximate the criteria for a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
or Diagnostic Code 5261.  The objective medical findings 
recorded during a VA examination are of greater probative 
value than the veteran's statements advanced on behalf of the 
claim.  Hence, a rating in excess of 10 percent is not 
warranted.

Furthermore, a separate rating for instability of the left 
knee is not warranted because there is no medical evidence of 
slight recurrent subluxation or lateral instability.  The 
recent examination disclosed no instability, weakness, 
tenderness, heat, abnormal movement, or guarding of movement.  
Moreover, there is no current evidence of subluxation.  In 
light of this evidence, there simply is no reasonable support 
for a finding that the veteran's left knee disability is 
manifested by slight instability or subluxation.  As such, 
the assignment of compensable rating under Diagnostic Code 
5257 would be erroneous.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an increased rating for hypertension is 
denied.  An increased evaluation for left knee arthritis is 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

